
	
		II
		Calendar No. 366
		110th CONGRESS
		1st Session
		S. 278
		[Report No. 110–168]
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Thomas introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a program and criteria for National Heritage
		  Areas in the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the National Heritage Areas
			 Partnership Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. National Heritage Areas
				system.
					Sec. 5. Studies.
					Sec. 6. Designation of National Heritage
				Areas.
					Sec. 7. Management plans.
					Sec. 8. Local coordinating
				entities.
					Sec. 9. Relationship to other Federal
				agencies.
					Sec. 10. Private property and regulatory
				protections.
					Sec. 11. Partnership
				support.
					Sec. 12. Authorization of
				appropriations.
				
			2.PurposesThe purposes of this Act are—
			(1)to promote public
			 understanding, appreciation, and enjoyment of many places, events and people
			 that have contributed to the story of the United States;
			(2)to promote
			 innovative and partnership-driven management strategies that recognize regional
			 values, encourage locally tailored resource stewardship and interpretation, and
			 provide for the effective leveraging of Federal funds with other local, State,
			 and private funding sources;
			(3)to unify national
			 standards and processes for conducting feasibility studies, designating a
			 system of National Heritage Areas, and approving management plans for National
			 Heritage Areas;
			(4)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within National Heritage Areas; and
			(5)to provide
			 financial and technical assistance to National Heritage Area local coordinating
			 entities that act as a catalyst for diverse regions, communities,
			 organizations, and citizens to undertake projects and programs for
			 collaborative resource stewardship and interpretation.
			3.DefinitionsIn this Act:
			(1)Local
			 coordinating entityThe term local coordinating
			 entity means the entity designated by Congress—
				(A)to develop, in
			 partnership with others, the management plan for a National Heritage Area;
			 and
				(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
				(2)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area
			 designated by Congress that specifies actions, policies, strategies,
			 performance goals, and recommendations to meet the goals of the National
			 Heritage Area, in accordance with section 7.
			(3)National
			 heritage areaThe term National Heritage Area means
			 an area designated by Congress that is nationally important to the heritage of
			 the United States and meets the criteria established under section 5(a).
			(4)National
			 importanceThe term national importance means
			 possession of—
				(A)unique natural,
			 historical, cultural, educational, scenic, or recreational resources of
			 exceptional value or quality; and
				(B)a high degree of
			 integrity of location, setting, or association in illustrating or interpreting
			 the heritage of the United States.
				(5)Proposed
			 national heritage areaThe term proposed National Heritage
			 Area means an area under study by the Secretary or other parties for
			 potential designation by Congress as a National Heritage Area.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StudyThe
			 term study means a study conducted by the Secretary, or conducted
			 by 1 or more other interested parties and reviewed by the Secretary, in
			 accordance with the criteria and processes established under section 5, to
			 determine whether an area meets the criteria to be designated as a National
			 Heritage Area by Congress.
			(8)SystemThe
			 term system means the system of National Heritage Areas
			 established under section 4(a).
			4.National Heritage
			 Areas system
			(a)In
			 GeneralIn order to recognize certain areas of the United States
			 that tell nationally important stories and to protect, enhance, and interpret
			 the natural, historic, scenic, and cultural resources of the areas that
			 together illustrate significant aspects of the heritage of the United States,
			 there is established a system of National Heritage Areas through which the
			 Secretary shall provide technical and financial assistance to local
			 coordinating entities to support the establishment, development, and continuity
			 of the National Heritage Areas.
			(b)SystemThe
			 system of National Heritage Areas shall be composed of—
				(1)National Heritage
			 Areas established by Congress before or on the date of enactment of this Act;
			 and
				(2)National Heritage
			 Areas established by Congress after the date of enactment of this Act, as
			 provided for in this Act.
				(c)Relationship to
			 the National Park System
				(1)Relationship to
			 national park unitsThe Secretary shall—
					(A)ensure, to the
			 maximum extent practicable, participation and assistance by units of the
			 National Park System located near or encompassed by National Heritage Areas in
			 local initiatives for National Heritage Areas that conserve and interpret
			 resources consistent with an approved management plan; and
					(B)work with National
			 Heritage Areas to promote public enjoyment of units of the National Park System
			 and park-related resources.
					(2)Applicability of
			 lawsNational Heritage Areas shall not be—
					(A)considered to be
			 units of the National Park System; or
					(B)subject to the
			 laws applicable to units of the National Park System.
					(d)DutiesUnder
			 the system, the Secretary shall—
				(1)(A)conduct studies, as
			 directed by Congress, to assess the suitability and feasibility of designating
			 proposed National Heritage Areas; or
					(B)review and comment
			 on studies undertaken by other parties to make such assessment;
					(2)provide technical
			 and financial assistance, on a reimbursable or non-reimbursable basis (as
			 determined by the Secretary), for the development and implementation of
			 management plans for designated National Heritage Areas;
				(3)enter into
			 cooperative agreements with interested parties to carry out this Act;
				(4)provide
			 information, promote understanding, and encourage research on National Heritage
			 Areas in partnership with local coordinating entities;
				(5)provide national
			 oversight, analysis, coordination, and technical and financial assistance and
			 support to ensure consistency and accountability under the system;
				(6)submit annually to
			 the Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report describing the allocation
			 and expenditure of funds for activities conducted with respect to National
			 Heritage Areas under this Act; and
				(7)(A)conduct an evaluation
			 and prepare a report on the accomplishments, sustainability, and
			 recommendations for the future of each designated National Heritage Area 3
			 years before cessation of Federal funding for the area under section 12;
			 and
					(B)submit a report on
			 the findings of the evaluation to the Committee on Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					5.Studies
			(a)CriteriaIn
			 conducting or reviewing a study, the Secretary shall apply the following
			 criteria to determine the suitability and feasibility of designating a proposed
			 National Heritage Area:
				(1)An area—
					(A)has an assemblage
			 of natural, historic, cultural, educational, scenic, or recreational resources
			 that together are nationally important to the heritage of the United
			 States;
					(B)represents
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
					(C)is best managed as
			 such an assemblage through partnerships among public and private entities at
			 the local or regional level;
					(D)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
					(E)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
					(F)provides
			 outstanding recreational or educational opportunities; and
					(G)has resources and
			 traditional uses that have national importance.
					(2)Residents,
			 business interests, nonprofit organizations, and governments (including
			 relevant Federal land management agencies) within the proposed area are
			 involved in the planning and have demonstrated significant support through
			 letters and other means for National Heritage Area designation and
			 management.
				(3)The local
			 coordinating entity responsible for preparing and implementing the management
			 plan is identified.
				(4)The proposed local
			 coordinating entity and units of government supporting the designation are
			 willing and have documented a significant commitment to work in partnership to
			 protect, enhance, interpret, fund, manage, and develop resources within the
			 National Heritage Area.
				(5)The proposed local
			 coordinating entity has developed a conceptual financial plan that outlines the
			 roles of all participants (including the Federal Government) in the management
			 of the National Heritage Area.
				(6)The proposal is
			 consistent with continued economic activity within the area.
				(7)A conceptual
			 boundary map has been developed and is supported by the public and
			 participating Federal agencies.
				(b)ConsultationIn
			 conducting or reviewing a study, the Secretary shall consult with the managers
			 of any Federal land within the proposed National Heritage Area and secure the
			 concurrence of the managers with the findings of the study before making a
			 determination for designation.
			(c)ApprovalOn
			 completion or receipt of a study for a National Heritage Area, the Secretary
			 shall—
				(1)review, comment
			 on, and determine if the study meets the criteria specified in subsection (a)
			 for designation as a National Heritage Area;
				(2)consult with the
			 Governor of each State in which the proposed National Heritage Area is located;
			 and
				(3)transmit to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate, the study, including—
					(A)any comments
			 received from the Governor of each State in which the proposed National
			 Heritage Area is located; and
					(B)a finding as to
			 whether the proposed National Heritage Area meets the criteria for
			 designation.
					(d)DisapprovalIf
			 the Secretary determines that any proposed National Heritage Area does not meet
			 the criteria for designation, the Secretary shall include within the study
			 submitted under subsection (c)(3) a description of the reasons for the
			 determination.
			6.Designation of
			 National Heritage Areas
			(a)In
			 GeneralThe designation of a National Heritage Area shall
			 be—
				(1)by Act of
			 Congress; and
				(2)contingent on the
			 prior completion of a study and an affirmative determination by the Secretary
			 that the area meets the criteria established under section 5(a).
				(b)Component of the
			 SystemAny National Heritage Area designated under subsection (a)
			 shall be a component of the system.
			7.Management
			 plans
			(a)RequirementsThe
			 management plan for any National Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
				(2)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens will take to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
				(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
				(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
				(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
				(6)describe a program
			 for implementation for the management plan, including—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government agency, organization, business, or individual;
					(7)include an
			 analysis of, and recommendations for, means by which Federal, State, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the National Heritage Area)
			 to further the purposes of this Act; and
				(8)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
					(b)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(c)Approval of
			 Management Plan
				(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
				(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
				(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
					(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
					(B)the local
			 coordinating entity—
						(i)has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and hearings) in the preparation of the management plan; and
						(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
						(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local elements of the management plan; and
					(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, and local governments, regional planning organizations, nonprofit
			 organizations, or private sector parties for implementation of the management
			 plan.
					(4)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
						(ii)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this Act to
			 implement an amendment to the management plan until the Secretary approves the
			 amendment.
					8.Local
			 coordinating entities
			(a)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
				(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with section 7;
				(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this Act, specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
					(E)grants made to any
			 other entities during the fiscal year;
					(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this Act, all information pertaining to the expenditure of
			 the funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
				(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this Act to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and
			 compensate staff, including individuals with expertise in—
					(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
					(B)economic and
			 community development; and
					(C)heritage
			 planning;
					(4)obtain funds or
			 services from any source, including other Federal laws or programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
				(c)Prohibition on
			 Acquisition of Real PropertyThe local coordinating entity may
			 not use Federal funds authorized under this Act to acquire any interest in real
			 property.
			9.Relationship to
			 other Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 CoordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				10.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to any local coordinating entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			11.Partnership
			 support
			(a)Technical
			 AssistanceOn termination of the 15-year period for which
			 assistance is provided under section 12, the Secretary may, on request of a
			 local coordinating entity, continue to provide technical assistance to a
			 National Heritage Area under section 4.
			(b)Grant
			 Assistance
				(1)In
			 generalThe Secretary may establish a grant program under which
			 the Secretary provides grants, on a competitive basis, to local coordinating
			 entities for the conduct of individual projects at National Heritage Areas for
			 which financial assistance has terminated under section 12.
				(2)ConditionsThe
			 provision of a grant under paragraph (1) shall be subject to the condition
			 that—
					(A)a project must be
			 approved by the local coordinating entity as promoting the purposes of the
			 management plan required under section 7;
					(B)a project may
			 receive only 1 grant of no more than $250,000 in any 1 fiscal year;
					(C)a maximum of
			 $250,000 may be received by a local coordinating entity for projects funded
			 under this subsection in any 1 fiscal year; and
					(D)a project shall
			 not be eligible for funding under this section in any fiscal year that a local
			 coordinating entity receives an appropriation through the National Park Service
			 (excluding technical assistance) for the National Heritage Area at which the
			 project is being conducted.
					(c)ReportFor
			 each fiscal year in which assistance is provided under this section, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives and the Committee on Appropriations of the Senate a list of the
			 projects provided assistance for the fiscal year.
			12.Authorization of
			 appropriations
			(a)StudiesThere
			 is authorized to be appropriated to conduct and review studies under section 5
			 $750,000 for each fiscal year, of which not more than $250,000 for any fiscal
			 year may be used for any individual study for a proposed National Heritage
			 Area.
			(b)Local
			 Coordinating Entities
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 section 8 $25,000,000 for each fiscal year, of which not more than—
					(A)$1,000,000 may be
			 made available for any fiscal year for any individual National Heritage Area,
			 to remain available until expended; and
					(B)a total of
			 $10,000,000 may be made available for all such fiscal years for any individual
			 National Heritage Area.
					(2)Termination
			 date
					(A)In
			 generalThe authority of the Secretary to provide financial
			 assistance to an individual local coordinating entity under this section
			 (excluding technical assistance and administrative oversight) shall terminate
			 on the date that is 15 years after the date of the initial receipt of the
			 assistance by the local coordinating entity.
					(B)DesignationA
			 National Heritage Area shall retain the designation as a National Heritage Area
			 after the termination date prescribed in subparagraph (A).
					(3)AdministrationNot
			 more than 5 percent of the amount of funds made available under paragraph (1)
			 for a fiscal year may be used by the Secretary for technical assistance,
			 oversight, and administrative purposes.
				(c)Heritage
			 Partnership Grant AssistanceThere is authorized to be
			 appropriated to the Secretary to carry out section 11 $5,000,000 for each
			 fiscal year.
			(d)Matching
			 Funds
				(1)In
			 generalAs a condition of receiving a grant under this Act, the
			 recipient of the grant shall provide matching funds in an amount that is equal
			 to the amount of the grant.
				(2)AdministrationThe
			 recipient matching funds—
					(A)shall be derived
			 from non-Federal sources; and
					(B)may be made in the
			 form of in-kind contributions of goods or services fairly valued.
					
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the National Heritage Areas
			 Partnership Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. National Heritage Areas
				system.
					Sec. 5. Studies.
					Sec. 6. Designation of National Heritage
				Areas.
					Sec. 7. Management plans.
					Sec. 8. Evaluation; report.
					Sec. 9. Local coordinating
				entities.
					Sec. 10. Relationship to other Federal
				agencies.
					Sec. 11. Private property and regulatory
				protections.
					Sec. 12. Partnership support.
					Sec. 13. Authorization of
				appropriations.
				
			2.PurposesThe purposes of this Act are—
			(1)to promote public
			 understanding, appreciation, and enjoyment of many places, events and people
			 that have contributed to the story of the United States;
			(2)to promote innovative and
			 partnership-driven management strategies that recognize regional values,
			 encourage locally tailored resource stewardship and interpretation, and provide
			 for the effective leveraging of Federal funds with other local, State, and
			 private funding sources;
			(3)to unify national
			 standards and processes for conducting feasibility studies, designating a
			 system of National Heritage Areas, and approving management plans for National
			 Heritage Areas;
			(4)to provide appropriate
			 linkages between units of the National Park System and communities,
			 governments, and organizations within National Heritage Areas; and
			(5)to provide financial and
			 technical assistance to National Heritage Area local coordinating entities that
			 act as a catalyst for diverse regions, communities, organizations, and citizens
			 to undertake projects and programs for collaborative resource stewardship and
			 interpretation.
			3.DefinitionsIn this Act:
			(1)Local coordinating
			 entityThe term local coordinating entity means the
			 entity designated by Congress—
				(A)to develop, in
			 partnership with others, the management plan for a National Heritage Area;
			 and
				(B)to act as a catalyst for
			 the implementation of projects and programs among diverse partners in the
			 National Heritage Area.
				(2)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area
			 designated by Congress that specifies actions, policies, strategies,
			 performance goals, and recommendations to meet the goals of the National
			 Heritage Area, in accordance with section 7.
			(3)National heritage
			 areaThe term National Heritage Area means an area
			 designated by Congress that is nationally important to the heritage of the
			 United States and meets the criteria established under section 5(a).
			(4)National
			 importanceThe term national importance means
			 possession of—
				(A)unique natural,
			 historical, cultural, educational, scenic, or recreational resources of
			 exceptional value or quality; and
				(B)a high degree of
			 integrity of location, setting, or association in illustrating or interpreting
			 the heritage of the United States.
				(5)Proposed national
			 heritage areaThe term proposed National Heritage
			 Area means an area under study by the Secretary or other parties for
			 potential designation by Congress as a National Heritage Area.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StudyThe
			 term study means a study conducted by the Secretary, or conducted
			 by 1 or more other interested parties and reviewed by the Secretary, in
			 accordance with the criteria and processes established under section 5, to
			 determine whether an area meets the criteria to be designated as a National
			 Heritage Area by Congress.
			(8)SystemThe
			 term system means the system of National Heritage Areas
			 established under section 4(a).
			4.National Heritage Areas
			 system
			(a)In
			 GeneralIn order to recognize certain areas of the United States
			 that tell nationally important stories and to protect, enhance, and interpret
			 the natural, historic, scenic, and cultural resources of the areas that
			 together illustrate significant aspects of the heritage of the United States,
			 there is established a system of National Heritage Areas through which the
			 Secretary shall provide technical and financial assistance to local
			 coordinating entities to support the establishment, development, and continuity
			 of the National Heritage Areas.
			(b)SystemThe
			 system of National Heritage Areas shall be composed of—
				(1)National Heritage Areas
			 established by Congress before or on the date of enactment of this Act;
			 and
				(2)National Heritage Areas
			 established by Congress after the date of enactment of this Act, as provided
			 for in this Act.
				(c)Relationship to the
			 National Park System
				(1)Relationship to
			 national park unitsThe Secretary shall—
					(A)ensure, to the maximum
			 extent practicable, participation and assistance by units of the National Park
			 System located near or encompassed by National Heritage Areas in local
			 initiatives for National Heritage Areas that conserve and interpret resources
			 consistent with an approved management plan; and
					(B)work with National
			 Heritage Areas to promote public enjoyment of units of the National Park System
			 and park-related resources.
					(2)Applicability of
			 lawsNational Heritage Areas shall not be—
					(A)considered to be units of
			 the National Park System; or
					(B)subject to the laws
			 applicable to units of the National Park System.
					(d)DutiesUnder
			 the system, the Secretary shall—
				(1)(A)conduct studies, as
			 directed by Congress, to assess the suitability and feasibility of designating
			 proposed National Heritage Areas; or
					(B)review and comment on
			 studies undertaken by other parties to make such assessment;
					(2)provide technical and
			 financial assistance, on a reimbursable or non-reimbursable basis (as
			 determined by the Secretary), for the development and implementation of
			 management plans for designated National Heritage Areas;
				(3)enter into cooperative
			 agreements with interested parties to carry out this Act;
				(4)provide information,
			 promote understanding, and encourage research on National Heritage Areas in
			 partnership with local coordinating entities;
				(5)provide national
			 oversight, analysis, coordination, and technical and financial assistance and
			 support to ensure consistency and accountability under the system;
				(6)submit annually to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report describing the
			 allocation and expenditure of funds for activities conducted with respect to
			 National Heritage Areas under this Act; and
				(7)conduct an evaluation of,
			 and prepare a report on, National Heritage Areas in accordance with section
			 8.
				5.Studies
			(a)CriteriaIn
			 conducting or reviewing a study, the Secretary shall apply the following
			 criteria to determine the suitability and feasibility of designating a proposed
			 National Heritage Area:
				(1)An area—
					(A)has an assemblage of
			 natural, historic, cultural, educational, scenic, or recreational resources
			 that together are nationally important to the heritage of the United
			 States;
					(B)represents distinctive
			 aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
					(C)is best managed as such
			 an assemblage through partnerships among public and private entities at the
			 local or regional level;
					(D)reflects traditions,
			 customs, beliefs, and folklife that are a valuable part of the heritage of the
			 United States;
					(E)provides outstanding
			 opportunities to conserve natural, historical, cultural, or scenic
			 features;
					(F)provides outstanding
			 recreational or educational opportunities; and
					(G)has resources and
			 traditional uses that have national importance.
					(2)Residents, business
			 interests, nonprofit organizations, and governments (including relevant Federal
			 land management agencies) within the proposed area are involved in the planning
			 and have demonstrated significant support through letters and other means for
			 National Heritage Area designation and management.
				(3)The local coordinating
			 entity responsible for preparing and implementing the management plan is
			 identified.
				(4)The proposed local
			 coordinating entity and units of government supporting the designation are
			 willing and have documented a significant commitment to work in partnership to
			 protect, enhance, interpret, fund, manage, and develop resources within the
			 National Heritage Area.
				(5)The proposed local
			 coordinating entity has developed a conceptual financial plan that outlines the
			 roles of all participants (including the Federal Government) in the management
			 of the National Heritage Area.
				(6)The proposal is
			 consistent with continued economic activity within the area.
				(7)A conceptual boundary map
			 has been developed and is supported by the public and participating Federal
			 agencies.
				(b)ConsultationIn
			 conducting or reviewing a study, the Secretary shall consult with the managers
			 of any Federal land within the proposed National Heritage Area and secure the
			 concurrence of the managers with the findings of the study before making a
			 determination for designation.
			(c)ApprovalOn
			 completion or receipt of a study for a National Heritage Area, the Secretary
			 shall—
				(1)review, comment on, and
			 determine if the study meets the criteria specified in subsection (a) for
			 designation as a National Heritage Area;
				(2)consult with the Governor
			 of each State in which the proposed National Heritage Area is located;
			 and
				(3)transmit to the Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate, the study, including—
					(A)any comments received
			 from the Governor of each State in which the proposed National Heritage Area is
			 located; and
					(B)a finding as to whether
			 the proposed National Heritage Area meets the criteria for designation.
					(d)DisapprovalIf
			 the Secretary determines that any proposed National Heritage Area does not meet
			 the criteria for designation, the Secretary shall include within the study
			 submitted under subsection (c)(3) a description of the reasons for the
			 determination.
			6.Designation of National
			 Heritage Areas
			(a)In
			 GeneralThe designation of a National Heritage Area shall
			 be—
				(1)by Act of Congress;
			 and
				(2)contingent on the prior
			 completion of a study and an affirmative determination by the Secretary that
			 the area meets the criteria established under section 5(a).
				(b)Component of the
			 SystemAny National Heritage Area designated under subsection (a)
			 shall be a component of the system.
			7.Management
			 plans
			(a)RequirementsThe
			 management plan for any National Heritage Area shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for telling the story of the
			 heritage of the area covered by the National Heritage Area and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the National Heritage Area;
				(2)include a description of
			 actions and commitments that governments, private organizations, and citizens
			 will take to protect, enhance, interpret, fund, manage, and develop the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the National Heritage Area;
				(3)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
				(4)include an inventory of
			 the natural, historical, cultural, educational, scenic, and recreational
			 resources of the National Heritage Area related to the national importance and
			 themes of the National Heritage Area that should be protected, enhanced,
			 interpreted, managed, funded, and developed;
				(5)recommend policies and
			 strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
				(6)describe a program for
			 implementation for the management plan, including—
					(A)performance goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 government agency, organization, business, or individual;
					(7)include an analysis of,
			 and recommendations for, means by which Federal, State, and local programs may
			 best be coordinated (including the role of the National Park Service and other
			 Federal agencies associated with the National Heritage Area) to further the
			 purposes of this Act; and
				(8)include a business plan
			 that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and of
			 each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
					(b)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(c)Approval of Management
			 Plan
				(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
				(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
				(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the National Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, recreational organizations, community
			 residents, and private property owners;
					(B)the local coordinating
			 entity—
						(i)has afforded adequate
			 opportunity for public and governmental involvement (including through
			 workshops and hearings) in the preparation of the management plan; and
						(ii)provides for at least
			 semiannual public meetings to ensure adequate implementation of the management
			 plan;
						(C)the resource protection,
			 enhancement, interpretation, funding, management, and development strategies
			 described in the management plan, if implemented, would adequately protect,
			 enhance, interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal land under public
			 land laws or land use plans;
					(E)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local elements of the management plan; and
					(G)the management plan
			 demonstrates partnerships among the local coordinating entity, Federal, State,
			 and local governments, regional planning organizations, nonprofit
			 organizations, or private sector parties for implementation of the management
			 plan.
					(4)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this Act to
			 implement an amendment to the management plan until the Secretary approves the
			 amendment.
					8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for a National Heritage Area under section
			 13(b)(2), the Secretary shall—
				(1)conduct an evaluation of
			 the accomplishments of the National Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
					(B)achieving the goals and
			 objectives of the approved management plan for the National Heritage
			 Area;
					(2)analyze the Federal,
			 State, local, and private investments in the National Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the National Heritage Area
			 for purposes of identifying the critical components for sustainability of the
			 National Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 National Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the National Heritage Area be reauthorized, the report
			 shall include an analysis of—
					(A)ways in which Federal
			 funding for the National Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					9.Local coordinating
			 entities
			(a)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
				(1)prepare a management plan
			 for the National Heritage Area, and submit the management plan to the
			 Secretary, in accordance with section 7;
				(2)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act, specifying—
					(A)the specific performance
			 goals and accomplishments of the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraging; and
					(E)grants made to any other
			 entities during the fiscal year;
					(3)make available for audit
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this Act, all information pertaining to the expenditure of the
			 funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
				(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this Act to—
				(1)make grants to political
			 jurisdictions, nonprofit organizations, and other parties within the National
			 Heritage Area;
				(2)enter into cooperative
			 agreements with or provide technical assistance to political jurisdictions,
			 nonprofit organizations, Federal agencies, and other interested parties;
				(3)hire and compensate
			 staff, including individuals with expertise in—
					(A)natural, historical,
			 cultural, educational, scenic, and recreational resource conservation;
					(B)economic and community
			 development; and
					(C)heritage planning;
					(4)obtain funds or services
			 from any source, including other Federal laws or programs;
				(5)contract for goods or
			 services; and
				(6)support activities of
			 partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
				(c)Prohibition on
			 Acquisition of Real PropertyThe local coordinating entity may
			 not use Federal funds authorized under this Act to acquire any interest in real
			 property.
			10.Relationship to other
			 Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 CoordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters, or
			 amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of a National Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				11.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any property owner (whether public or private), including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the National Heritage Area;
			(2)requires any property
			 owner to permit public access (including access by Federal, State, or local
			 agencies) to the property of the property owner, or to modify public access or
			 use of property of the property owner under any other Federal, State, or local
			 law;
			(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State or local agency, or conveys any land use or other regulatory
			 authority to any local coordinating entity;
			(4)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(5)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the National Heritage Area; or
			(6)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			12.Partnership
			 support
			(a)Technical
			 AssistanceOn termination of the 15-year period for which
			 assistance is provided under section 13, the Secretary may, on request of a
			 local coordinating entity, continue to provide technical assistance to a
			 National Heritage Area under section 4.
			(b)Grant
			 Assistance
				(1)In
			 generalThe Secretary may establish a grant program under which
			 the Secretary provides grants, on a competitive basis, to local coordinating
			 entities for the conduct of individual projects at National Heritage Areas for
			 which financial assistance has terminated under section 13.
				(2)ConditionsThe
			 provision of a grant under paragraph (1) shall be subject to the condition
			 that—
					(A)a project must be
			 approved by the local coordinating entity as promoting the purposes of the
			 management plan required under section 7;
					(B)a project may receive
			 only 1 grant of no more than $250,000 in any 1 fiscal year;
					(C)a maximum of $250,000 may
			 be received by a local coordinating entity for projects funded under this
			 subsection in any 1 fiscal year; and
					(D)a project shall not be
			 eligible for funding under this section in any fiscal year that a local
			 coordinating entity receives an appropriation through the National Park Service
			 (excluding technical assistance) for the National Heritage Area at which the
			 project is being conducted.
					(c)ReportFor
			 each fiscal year in which assistance is provided under this section, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives and the Committee on Appropriations of the Senate a list of the
			 projects provided assistance for the fiscal year.
			13.Authorization of
			 appropriations
			(a)StudiesThere
			 is authorized to be appropriated to conduct and review studies under section 5
			 $750,000 for each fiscal year, of which not more than $250,000 for any fiscal
			 year may be used for any individual study for a proposed National Heritage
			 Area.
			(b)Local Coordinating
			 Entities
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 section 9 $25,000,000 for each fiscal year, of which not more than—
					(A)$1,000,000 may be made
			 available for any fiscal year for any individual National Heritage Area, to
			 remain available until expended; and
					(B)a total of $10,000,000
			 may be made available for all such fiscal years for any individual National
			 Heritage Area.
					(2)Termination
			 date
					(A)In
			 generalThe authority of the Secretary to provide financial
			 assistance to an individual local coordinating entity under this section
			 (excluding technical assistance and administrative oversight) shall terminate
			 on the date that is 15 years after the date of the initial receipt of the
			 assistance by the local coordinating entity.
					(B)DesignationA
			 National Heritage Area shall retain the designation as a National Heritage Area
			 after the termination date prescribed in subparagraph (A).
					(3)AdministrationNot
			 more than 5 percent of the amount of funds made available under paragraph (1)
			 for a fiscal year may be used by the Secretary for technical assistance,
			 oversight, and administrative purposes.
				(c)Heritage Partnership
			 Grant AssistanceThere is authorized to be appropriated to the
			 Secretary to carry out section 12 $5,000,000 for each fiscal year.
			(d)Matching Funds
				(1)In
			 generalAs a condition of receiving a grant under this Act, the
			 recipient of the grant shall provide matching funds in an amount that is equal
			 to the amount of the grant.
				(2)AdministrationThe
			 recipient matching funds—
					(A)shall be derived from
			 non-Federal sources; and
					(B)may be made in the form
			 of in-kind contributions of goods or services fairly valued.
					
	
		September 17, 2007
		Reported with an amendment
	
